TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00082-CR



                                    In re Joseph E. Garcia, III


                                 Dylan Scott Garrett, Appellant

                                                 v.

                                   The State of Texas, Appellee




           FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
     NO. CR2016-500, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of Dylan Scott Garrett. The

subject of this proceeding is Joseph E. Garcia, III, appellant’s attorney.

               Appellant filed his notice of appeal on January 27, 2017, and his brief was due

May 10, 2017—12 months ago. After two abatements to the trial court for hearings pursuant to

Texas Rule of Appellate Procedure 38.8, on March 30, 2018, we ordered counsel to file

appellant’s brief no later than April 20, 2018. After Garcia failed to file the brief by April 20, we

ordered him to appear in person to show cause why he should not be held in contempt and have

sanctions imposed for his failure to obey our March 30, 2018 order, although we would have

withdrawn the show-cause order if Garcia filed the brief on or before May 7.
               The show-cause hearing was held in the court on May 9, 2018, and Garcia

appeared as ordered. After consideration of the record and Garcia’s explanation for failing to

comply with our previous order, on May 11, 2018, we again ordered Garcia to appear in person

before this Court on Wednesday, May 23, 2018, at 1:30 p.m., in the Third Court of Appeals

courtroom, to show cause why he should not be held in contempt and have sanctions imposed for

his failure to obey our March 30, 2018 order. This second show-cause order provided that

Garcia would be relieved of his obligation to appear before this Court as ordered above if the

Clerk of this Court received either a motion to dismiss that is compliant with Texas Rule of

Appellate Procedure 42.2 or an appellant’s brief that is compliant with Texas Rule of Appellate

Procedure 38.1 no later than 8:00 a.m. on May 23, 2018.

               The show-cause hearing was held in this Court on May 23, 2018. Garcia failed to

appear as ordered. At the time of the hearing, neither a rules-compliant motion to dismiss nor a

rules-compliant appellant’s brief had been filed. On May 24, 2018, Garcia filed a motion to

dismiss signed by appellant and Garcia. See Tex. R. App. P. 42.2(a).

               After consideration of the record and Garcia’s explanation at the first show-cause

hearing for his failure to comply with our previous orders, we specifically find that

Joseph E. Garcia, III, is in contempt for violating this Court’s order of March 30, 2018, which

was sufficiently clear and specific in its requirement that appellant’s brief was to be filed by

April 20, 2018. See Tex. Gov’t Code § 21.002.

               Joseph E. Garcia, III, is hereby fined $500, payable to the Clerk of the Court of

Appeals, Third District of Texas, on or before June 25, 2018, by 5:00 p.m. See id. § 21.002(b).

If Garcia fails to pay the $500 fine by June 25, 2018, he shall be confined in a county jail for a

sufficient time to discharge the full amount of the fine at the daily rate allowed for prisoners



                                                2
serving misdemeanor sentences. See In re Miles, 55 S.W.3d 203, 204 (Tex. App.—Houston [1st

Dist.] 2001, order) (per curiam); see also Tex. Gov’t Code § 21.002(b). It is ordered that all

writs and other process necessary for the enforcement of this judgment be issued.

               We note that this is not the first time that this Court has held Garcia in

contempt. See In re Garcia, No. 03-12-00320-CR, 2013 WL 865106, at *1 (Tex. App.—Austin

Feb. 28, 2013, order) (per curiam). We advise the trial court to take these two contempt orders

into consideration before appointing Garcia as counsel in any future appeals.

               It is ordered on May 24, 2018.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish




                                                3